United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-3177EA
                                   _____________

Yliyah Ben Yisrayl,                      *
                                         *
             Appellant,                  *
                                         * On Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Larry Norris, Director, Arkansas         *
Department of Correction,                * [Not To Be Published]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: June 27, 2001
                              Filed: July 26, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

      Arkansas inmate Yliyah Yisrayl appeals the District Court’s1 dismissal of his 42
U.S.C. § 1983 complaint for failure to exhaust his administrative remedies as required
under 42 U.S.C. § 1997e(a). We conclude that the District Court did not err. Although


      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District of
Arkansas.
Yisrayl submitted numerous grievances, he did not present proof that he fully exhausted
any of his claims. See Booth v. Churner, 121 S. Ct. 1819, 1825 (2001) (§ 1997e
mandates exhaustion regardless of relief offered through administrative procedures).



       Accordingly, we affirm, but we modify the judgment of the District Court to
reflect that Yisrayl’s claims are dismissed without prejudice to his right to refile if and
when he exhausts as to these specific claims. See 8th Cir. R. 47B.

      We also deny Yisrayl’s pending motion for a change of venue.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-